UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

xX
ZAIM ASLLANI, : 19 Civ. 1106 (PGG) (RWL)
Plaintiff, : ORDER
- against - ; USDC SDNY
DOCUMENT
SAMIR HOTI AND S.H. GENERAL : ELECTRONICALLY FILED
CONTRACTING, LLC (d/b/a S-H GENERAL - : DOC #: _
CONTRACTING CORP.), DATE FILED: Q-) 2-a2a0
Defendants. :
xX

ROBERT W. LEHRBURGER, United States Magistrate Judge.

By Order dated December 12, 2019, Judge Paul G. Gardephe granted a default
judgment against Defendants Samir Hoti and S.H. General Contracting, LLC (d/b/a S-H
General Contracting Corp.) (Dkt. 28), and referred this matter to me to conduct an inquest
concerning Plaintiffs damages. (/d.) Pursuent to orders issued by me, Plaintiff filed
affidavits and proposed findings of fact and conclusions of law on January 29, 2020.

Those submissions, however, are inadequate for determining damages. More
particularly,

1. The findings of facts and conclusions of law filed by Plaintiff were not signed by
counsel. By February 20, 2020, Plaintiff shall file a signed copy of same.

2. Plaintiff's affidavit does not set forth the actual hours he worked per day / week
during what time periods; instead Plaintiff summarily states he was not paid for 176 hours
of work and 20 hours per week of overtime. Meanwhile, the statement of facts asserts
that Plaintiff worked “as many as 60 hours per week (including every Saturday and two

or three Sundays)” and “often more than eight hours per day.” (Dkt. 32 7/6.) By

 

 
implication, this means that there were days when Plaintiff worked less than 60 hours per
week, and days when he did not work more than eight hours. By February 20, 2020,
Plaintiff shall file an affidavit providing more definite and specific information regarding
the number of hours he worked on what days and for what weeks.

3. Plaintiff shall serve Defendants with the additional filings and this order at
Defendants’ corporate address and via the New York Department of State. Plaintiff shall
also serve the foregoing documents personally upon the individual Defendant, Samir Hoti.
Service shall be made, and proof of service filed, no later than February 25, 2020.
Defendants may file any responding documents no later than March 9, 2020.

SO ORDERED.

ra
we

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Dated: New York, New York
February 12, 2020
